John I. Purtle, Justice, concurring. I concur in the results of this case, but I would hold that it was error to allow the deputy prosecuting attorney, Fred Davis, to participate in the Rule 37 hearing. There is an appearance of impropriety in allowing any attorney to switch from one side to the other at any stage of any case. However, in this case I feel it was harmless error due to the circumstances involved. It is just not a good idea to allow an attorney to switch sides and will, in most cases, result in prejudicial error.